DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

In view of the Pre-Brief Appeal Conference filed on February 23, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }

Claim Objections
Claims 1, 11, and 21 are objected to because of the following informalities:  previously recited “first” and “second” transistor devices establish antecedent basis relative to each other. Currently recited “a second transistor device” should read “another transistor device” because of the deleted limitation “first”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 10-11, 13, and 21 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2014/0227837 A1 to Bobde et al. (“Bobde”).										As to claim 1, Bobde discloses a transistor arrangement, comprising: a layer stack (440, 450) comprising a plurality of first semiconductor layers (450) of a first doping type (n, ¶ 0040) and a plurality of second semiconductor layers (440) of a second doping type (p, ¶ 0040) complementary to the first doping type (n), the first to be close to or in contact with; abut on: by Dictionary.com).		As to claim 6, Bobde further discloses wherein the first semiconductor layers (450) and the second semiconductor layers (440) are parallel to the third semiconductor layer (472) (See Fig. 5).											As to claim 8, Bobde further discloses wherein the active regions (channel, source, etc.) of the second transistor device (470) comprise: a second source region (471) of the first doping type (n); a second drain region (420-S) of the first doping type (n) spaced apart from the second source region (471); and a body region (under 471) of the second doping type (p) adjoining the second source region (471) and arranged between the second source region (471) and the second drain region (420-S), wherein the second transistor device (470) further comprises a gate electrode (473) adjacent the body region (under 471) and dielectrically insulated from the body region (under 471) by a gate dielectric (475) (See Fig. 5, ¶ 0040, ¶ 0043).							As to claim 10, Bobde further discloses wherein the second source region (471) is electrically connected to each of the gate regions (430) (See Fig. 5, ¶ 0040).			As to claim 11, Bobde discloses further comprising a connection region (415) of the second doping type (p), the connection region (415) adjoining each of the second semiconductor layers (440) and being connected to a source node of the second transistor device (470) (See Fig. 5, ¶ 0040).							As to claim 13, Bobde discloses further comprising a carrier (405), wherein the layer stack (440, 450) is arranged on top of the carrier (405) (See Fig. 5, ¶ 0040).		As to claim 21, Bobde discloses a method, comprising: forming a semiconductor body on top of a carrier (405), the semiconductor body comprising a layer stack (440, 450) with a plurality of first layers (450) of a first doping type (n, ¶ 0040) and a plurality of second layers (440) of a second doping type (p, ¶ 0040) complementary to the first doping type (n), and a third layer (472) different than and formed on top of the layer stack (440, 450) with an uppermost layer (450) of the layer stack (440, 450) adjoining the third layer (472), the first layers (450) forming the drift regions (450) and the second layers (440) forming compensation regions (440) of a superjunction transistor device (400); forming a first source region (420-S) of the superjunction transistor device (400) such that the first source region (420-S) adjoins the plurality of first layers (450); forming a first drain region (420-D) of the superjunction transistor device (400) such that the first drain region (420-D) adjoins the plurality of first layers (450) and is spaced apart from the first source region (420-S) in a first direction; forming a plurality of gate regions (430) of the superjunction transistor device (400) such that each of the plurality of gate regions (430) adjoins at least one of the plurality of second layers (440), is arranged between the first source region (420-S) and the first drain region (420-D), and is spaced apart from the first source region (420-S) and the first drain region (420-D); and forming active regions (channel, source, etc.) of a second transistor device (470) in a second region (left/back Fig. 5F) of the third layer (472), the second region (left/back Fig. 5F) being spaced apart from a first region (right/front Fig. 5F) of the third layer (472), the first region (right/front Fig. 5F) being bordered by the first source region (420-S) and the first drain region (420-D) (See Fig. 5, ¶ 0039-¶ 0043) (Notes: the drift and compensation regions are met by the disclosed layer stack and doping types. Further, “adjoin” is defined as to be close to or in contact with; abut on: by Dictionary.com).	
Claim(s) 1-3, 6, 8-11, 13-14, and 21 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0092716 A1 to Mauder et al. (“Mauder”).										As to claim 1, Mauder discloses a transistor arrangement, comprising: a layer stack (11, 211) comprising a plurality of first semiconductor layers (11) of a first doping type (n, ¶ 0030) and a plurality of second semiconductor layers (211) of a second doping type (p, ¶ 0030) complementary to the first doping type (n), the first semiconductor layers (11) forming drift regions (11) and the second semiconductor layers (211) forming compensation regions (211) of a superjunction transistor device (M1); a first source region (12) of the superjunction transistor device (M1) adjoining the plurality of first semiconductor layers (111); a first drain region (13) of the superjunction transistor device (M1) adjoining the plurality of second semiconductor layers (211) and spaced apart from the first source region (12) in a first direction (x); a plurality of gate regions (22) of the superjunction transistor device (M1), wherein each of the plurality of gate regions (22) adjoins at least one of the plurality of second semiconductor layers (211), is arranged between the first source region (12) and the first drain region (13), and is spaced apart from the first source region (12) and the first drain region (13); a third semiconductor layer (11 exposed and topmost layer) different than and formed on the layer stack (11, 211) with an uppermost layer (211) of the layer stack (11, 211) adjoining the third semiconductor layer (11 exposed and topmost layer), the third semiconductor layer (11 exposed and topmost layer) also adjoining each of the first source region (12), the first drain region (13), and the plurality of gate regions (22); and active regions of a second transistor device (M2) integrated in the third semiconductor layer (11 exposed and topmost layer) in a second region (left) that is spaced apart from a first region (right) of the third semiconductor layer (11 exposed and topmost layer), the first region (right) being bordered by the first source region (12) and the first drain region (13) and having the second doping type (p) (See Fig. 1, Fig. 5, Fig. 6, Fig. 14, Fig. 16, ¶ 0023-¶ 0033, ¶ 0036, ¶ 0037, ¶ 0041-¶ 0043, ¶ 0048-¶ 0050, ¶ 0070, ¶ 0071) (Notes: “adjoin” is defined as to be close to or in contact with; abut on: by Dictionary.com and “the third semiconductor layer” is not limited to any particular structure. It is further noted that the limitation “third semiconductor layer different from the layer stack” appears to compare a layer to a stack of layers such that the layer is clearly different from the stack of layers. The limitation does not specify what the “difference” is in terms of structural thickness as explicitly recited in claims 4 and 5).									As to claim 2, Mauder further discloses wherein a doping concentration of the first region (right) of the third semiconductor layer (11 exposed and topmost layer) is lower than a doping concentration of the plurality of second semiconductor layers (211) (See Fig. 1, ¶ 0033, ¶ 0043).										As to claim 3, Mauder further discloses wherein a doping concentration (51) of the second region (left) of the third semiconductor layer (11 exposed and topmost layer) is higher than a doping concentration (11 exposed and topmost layer) of the first region (right) (See ¶ 0033, ¶ 0050).									As to claim 6, Mauder further discloses wherein the first semiconductor layers (11) and the second semiconductor layers (211) are parallel to the third semiconductor layer (11 exposed and topmost layer) (See Fig. 1, Fig. 14).						As to claim 8, Mauder further discloses wherein the active regions of the second transistor device (M2) comprise: a second source region (41) of the first doping type (n); a second drain region (42) of the first doping type (n) spaced apart from the second source region (41); and a body region (51) of the second doping type (p) adjoining the second source region (41) and arranged between the second source region (41) and the second drain region (42), wherein the second transistor device (M2) further comprises a gate electrode (61) adjacent the body region (51) and dielectrically insulated from the body region (51) by a gate dielectric (62) (See Fig. 16, ¶ 0070, ¶ 0071).													As to claim 9, Mauder further discloses wherein the second transistor device (M2) further comprises a drift region (43) of the first doping type (n) arranged between the body region (51) and the second drain region (42) (See Fig. 16).				As to claim 10, Mauder further discloses wherein the second source region (41) is electrically connected to each of the gate regions (22) (See Fig. 1, Fig. 5, Fig. 6).		As to claim 11, Mauder discloses further comprising a connection region (51) of the second doping type (p), the connection region (51) adjoining each of the second semiconductor layers (211) and being connected to a source node of the second transistor device (M2) (See Fig. 1, Fig. 6, ¶ 0048-¶ 0050).						As to claim 13, Mauder discloses further comprising a carrier (20), wherein the layer stack (11, 211) is arranged on top of the carrier (20) (See Fig. 1, ¶ 0026).		As to claim 14, Mauder further discloses wherein each of the first source region (12), the gate regions (22) and the first drain region (13) extend through the third semiconductor layer (11 exposed and topmost layer) and the layer stack (11, 211) to the carrier (20) (See Fig. 1).											As to claim 21, Mauder discloses a method, comprising: forming a semiconductor body on top of a carrier (20), the semiconductor body comprising a layer stack (111, 21) with a plurality of first layers (111) of a first doping type (n, ¶ 0030) and a plurality of second layers (21) of a second doping type (p, ¶ 0030) complementary to the first doping type (n), and a third layer (11 exposed and topmost layer) different than and formed on top of the layer stack (111, 21) with an uppermost layer (21) of the layer stack (111, 21) adjoining the third layer (11 exposed and topmost layer), the first layers (111) forming the drift regions (111) and the second layers (21) forming compensation regions (21) of a superjunction transistor device (M1); forming a first source region (12) of the superjunction transistor device (M1) such that the first source region (12) adjoins the plurality of first layers (111); forming a first drain region (13) of the superjunction transistor device (M1) such that the first drain region (13) adjoins the plurality of first layers (111) and is spaced apart from the first source region (12) in a first direction (x); forming a plurality of gate regions (22) of the superjunction transistor device (M1) such that each of the plurality of gate regions (22) adjoins at least one of the plurality of second layers (21), is arranged between the first source region (12) and the first drain region (13), and is spaced apart from the first source region (12) and the first drain region (13); and forming active regions of a second transistor device (M2) in a second region (left) of the third layer (11 exposed and topmost layer), the second region (left) being spaced apart from a first region (right) of the third layer (11 exposed and topmost layer), the first region (right) being bordered by the first source region (12) and the first drain region (13) (See Fig. 1, Fig. 5, Fig. 6, Fig. 14, Fig. 16, ¶ 0023-¶ 0033, ¶ 0036, ¶ 0037, ¶ 0041-¶ 0043, ¶ 0048-¶ 0050, ¶ 0070, ¶ 0071) (Notes: “adjoin” is defined as to be close to or in contact with; abut on: by Dictionary.com and “the third semiconductor layer” is not limited to any particular structure. It is further noted that the limitation “third semiconductor layer different from the layer stack” appears to compare a layer to a stack of layers such that the layer is clearly different from the stack of layers. The limitation does not specify what the “difference” is in terms of structural thickness as explicitly recited in claims 4 and 5).

Response to Arguments
Applicant's arguments with respect to claims 1 and 21 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/DAVID CHEN/Primary Examiner, Art Unit 2815